Exhibit 10.33

 

[***]      –      Certain confidential information contained in this document,
marked by bracketed asterisks, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

Execution Copy

 

 

 

UNIT PURCHASE AGREEMENT

AMONG

MAKO RESOURCES, LLC,

ODYSSEY MARINE ENTERPRISES, LTD.,

ODYSSEY MARINE EXPLORATION, INC.,

AND

OCEANICA RESOURCES, S. de. R.L.

February 21 , 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    PURCHASE AND SALE OF UNITS      1       1.1    Purchase and Sale      1   
   1.2    Initial Closing      1       1.3    Subsequent Closings      1      
1.4    Option Agreements      2       1.5    Closing Deliverables.      2    2.
   PURCHASE PRICE; PAYMENT      3       2.1    Purchase Price      3       2.2
   Method of Payment      3    3.    REPRESENTATIONS AND WARRANTIES RELATING TO
THE SELLER      3       3.1    Organization.      3       3.2    Seller      3
      3.3    Authority      3       3.4    No Violation      3    4.   
REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY AND EXO      4       4.1
   Organization.      4       4.2    Title to Units      5       4.3   
Authority      5       4.4    No Violation      5       4.5    Financial
Statements      6       4.6    Project Model      6       4.7    Books and
Records      6       4.8    Tax Matters      6       4.9    Absence of
Undisclosed Liabilities      6       4.10    No Litigation      6       4.11   
Compliance With Laws and Orders      6       4.12    Contracts      7       4.13
   Certain Business Practices      7       4.14    Matters Relating to the
Concession      7    5.    REPRESENTATIONS AND WARRANTIES OF BUYER      7      
5.1    Organization.      7       5.2    Authority      8       5.3    Private
Placement      8       5.4    No Brokers or Finders      8    6.    COVENANTS   
  8       6.1    Disclosure of Transaction      8       6.2    Preemptive Right
     9       6.3    Indemnification by the Seller      9       6.4   
Indemnification by the Buyer      9   



--------------------------------------------------------------------------------

   6.5    Consent to Transfers      9       6.6    Filing of Form 8832      9   
7.    MISCELLANEOUS      10       7.1    Assignment      10       7.2    Parties
in Interest      10       7.3    Governing Law; Venue      10       7.4   
Waiver of Jury Trial      10       7.5    Amendment; Waiver      10       7.6   
Notice      11       7.7    Entire Agreement      11       7.8    Counterparts
     12       7.9    Interpretation      12       7.10    Definitions      12   



--------------------------------------------------------------------------------

UNIT PURCHASE AGREEMENT

THIS UNIT PURCHASE AGREEMENT (this “Agreement”) is made and effective as of
February 21, 2013 by and among MAKO RESOURCES, LLC, a Delaware limited liability
company (the “Buyer”), ODYSSEY MARINE ENTERPRISES, LTD., a Bahamas domestic
limited company (the “Seller”), ODYSSEY MARINE EXPLORATION, INC., a Nevada
corporation (“OMEX”), and OCEANICA RESOURCES, S. de. R.L., a Panama Sociedad de
Responsabilidad Limitada (the “Company”). The Buyer, the Seller, OMEX, and the
Company are sometimes referred to collectively herein as the “Parties” and
individually as a “Party.”

WHEREAS, the Company is engaged in the business (the “Business”) of exploiting
the [***] mining concession off the [***] coast of [***], which concession is
granted to Exploraciones Oceanicas, S. de R. L. de CV (“Exo”), a Sociedad de
Responsabilidad Limitada de Capital Variable organized under the laws of Mexico
in which the Company owns a 99% interest; and

WHEREAS, the Company has outstanding an aggregate of 100,000,000 Units, of which
Seller owns 77,600,000 Units; and

WHEREAS, upon the terms and conditions set forth in this Agreement, the Buyer
desires to purchase, and the Seller desires to sell to Buyer, an aggregate of up
to 15,000,000 of the Units held by the Seller.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, agreements and conditions set forth in this Agreement,
and intending to be legally bound, the Parties agree as follows:

1. PURCHASE AND SALE OF UNITS

1.1 Purchase and Sale. Upon the terms and subject to the conditions set forth in
this Agreement, the Seller agrees to sell, convey, assign, transfer and deliver
to Buyer, and Buyer agrees to purchase and acquire from the Seller, up to
fifteen million (15,000,000) of the Units held by Seller (the “Purchased
Units”).

1.2 Initial Closing. The purchase and sale of the Units shall take place at one
or more closings (each, a “Closing”) to be held at OMEX’s offices in Tampa,
Florida or at such other place as the parties shall mutually agree. The actual
date on which a Closing occurs is referred to herein as a “Closing Date.” The
initial Closing (the “Initial Closing”) shall take place on the date hereof or
on such other date on which the Parties shall agree.

1.3 Subsequent Closings. If less than all of the Purchased Units are purchased
and sold at the Initial Closing, then the Buyer may elect to purchase all or any
part of the remaining Purchased Units at one or more subsequent closings (each,
a “Subsequent Closing”). In the event that the Buyer desires to purchase
additional Purchased Units at a Subsequent Closing, then the Buyer will deliver
a written notice to the Seller setting forth (i) the number of additional
Purchased Units to be purchased by the Buyer at such Subsequent Closing, and
(ii) the date of the Subsequent Closing, which shall be a date selected by Buyer
that is no earlier than one (1) Business Day after the delivery of such notice
and no later than five (5) Business Days



--------------------------------------------------------------------------------

after the delivery of such notice. However, unless otherwise waived in writing
by the Seller, (a) each Subsequent Closing shall involve the purchase and sale
of at least 250,000 Purchased Units and (b) no Subsequent Closing shall occur
after February 28, 2013.

1.4 Option Agreements. At each Closing, the Seller shall execute and deliver to
the Buyer a Unit Option Agreement (the “Option Agreement”) in substantially the
form set forth as Exhibit A hereto granting the holder of the Option Agreement
the right, upon the terms and conditions set forth therein, to purchase a number
of additional Units held by Seller equal to the number of Purchased Units
purchased by the Buyer at such Closing.

1.5 Closing Deliverables.

(a) At each Closing, the Seller shall deliver (or cause to be delivered) to the
Buyer:

(i) certificates representing all of the Purchased Units purchased by Buyer at
such Closing, duly endorsed for transfer or with duly executed stock powers
attached (or irrevocable instructions to the Secretary of the Company as to the
issuance and delivery of such certificates to the Buyer within ten (10) days of
such Closing).

(ii) an Option Agreement duly executed by the Seller;

(iii) a copy of the Membership Agreement of the Company (the “Company Membership
Agreement”) executed by all partners of the Company other than the Buyer, which
Company Membership Agreement shall be in substantially the form attached as
Exhibit B hereto;

(iv) copies of all approvals, consents and waivers that are required to effect
the transactions contemplated hereby;

(v) written assurance reasonably satisfactory to the Buyer as to the good
standing of the Seller in the Commonwealth of the Bahamas;

(vi) written assurance reasonably satisfactory to the Buyer as to the good
standing of the Company in the country of Panama; and

(vii) written assurance reasonably satisfactory to the Buyer as to the good
standing of Exo in Mexico.

(b) At each Closing, the Buyer shall deliver (or cause to be delivered) to the
Seller:

(i) the Purchase Price for the Purchased Units to be purchased at such Closing;
and

(ii) a duly executed counterpart of the Company Membership Agreement.

 

2



--------------------------------------------------------------------------------

2. PURCHASE PRICE; PAYMENT

2.1 Purchase Price. The Purchase Price for the Purchased Units to be purchased
by the Buyer at each Closing shall be One United States Dollar (US$1.00) per
Purchased Unit (the “Purchase Price”).

2.2 Method of Payment. The Purchase Price will be paid by wire transfer or other
immediately available funds to an account that the Seller, at least twenty four
(24) hours prior to the applicable Closing, shall designate.

3. REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLER

As an inducement to Buyer to execute and deliver this Agreement, the Seller and
OMEX jointly and severally make the following representations and warranties to
Buyer, each of which is true and correct on the date hereof and shall survive
the consummation of the transactions contemplated hereby.

3.1 Organization.

(a) Organization. The Seller is a domestic limited company duly organized,
validly existing and in good standing under the laws of the Commonwealth of the
Bahamas.

(b) Power. The Seller has all requisite legal power and authority to execute and
deliver this Agreement and the other documents and instruments to be executed
and delivered by the Seller pursuant hereto and to carry out the transactions
contemplated hereby and thereby.

3.2 Seller. The Seller has, and at each Closing the Buyer will receive, good and
valid title to the Purchased Units being purchased by the Buyer at such Closing,
free and clear of all Liens, other than Liens created by the Buyer.

3.3 Authority. The execution and delivery of this Agreement and the other
documents and instruments to be executed and delivered by the Seller pursuant
hereto and the consummation of the transactions contemplated hereby and thereby
have been duly authorized by the Seller. No other or further act or proceeding
on the part of the Seller is necessary to authorize this Agreement or the other
documents and instruments to be executed and delivered by the Seller pursuant
hereto or the consummation of the transactions contemplated hereby and thereby.
This Agreement constitutes, and when executed and delivered, the other documents
and instruments to be executed and delivered by the Seller pursuant hereto
(including the Option Agreement) will constitute, valid and binding agreements
of the Seller, as the case may be, enforceable in accordance with their
respective terms.

3.4 No Violation. Neither the execution and delivery of this Agreement or the
other documents and instruments to be executed and delivered by the Seller
pursuant hereto nor the consummation by the Seller of the transactions
contemplated hereby and thereby (a) will violate any applicable Law or Order of
any Governmental Entity, (b) subject to obtaining the

 

3



--------------------------------------------------------------------------------

consents, and providing the notices, described in Schedule 3.4, will require any
authorization, consent, approval, exemption or other action by or notice to any
Governmental Entity, or (c) will violate or conflict with, or constitute a
default (or an event that, with notice or lapse of time, or both, would
constitute a default) under, or will result in the termination of, or accelerate
the performance required by, or result in the creation of any Lien upon any of
the capital stock or other equity or ownership securities (including the
Purchased Units), or any of the assets, of the Seller or the Company under, any
term or provision of their respective organizational documents (including their
partnership or similar agreements) or of any Contract or restriction of any kind
or character to which the Company or any Seller is a party or by which the
Company or any Seller or any of their respective assets or properties may be
bound or affected.

4. REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY AND EXO

As an inducement to Buyer to execute and deliver this Agreement, the Seller, the
Company, and OMEX jointly and severally make the following representations and
warranties to Buyer, each of which is true and correct on the date hereof and
shall survive the consummation of the transactions contemplated hereby.

4.1 Organization.

(a) Organization. The Company is a Sociedad de Responsabilidad Limitada
organized, validly existing and in good standing under the laws of Panama. Exo
is a Sociedad de Responsabilidad Limitada de Capital Variable organized, validly
existing and in good standing under the laws of Mexico.

(b) Power. Each of the Company and Exo has all requisite legal power and
authority to own, operate and lease its assets, to carry on its business as and
where such is currently conducted.

(c) Organizational Documents. The Seller has delivered to Buyer correct and
complete copies of the certificate of registration, articles of association,
and/or similar organizational documents, including any amendments thereto, for
each of the Company and Exo. The organizational minute books and stock records
of the Company made available for Buyer’s inspection are correct and complete
copies of such instruments and accurately reflect all material organizational
action that the Company has taken.

(d) Capitalization of the Company. The Company has issued and outstanding an
aggregate of 100,000,000 Units. All issued and outstanding Units are owned by
the parties and in the amounts set forth on Schedule 4.1(d) hereto. All Units
are validly issued, fully paid and nonassessable. Except as set forth on
Schedule 4.1(d) hereto, there are no (i) securities convertible into or
exchangeable for any quota, equity interest. or other securities of the Company,
(ii) options, warrants or other rights to purchase or subscribe to quotas,
equity interests, or other securities of the Company or securities that are
convertible into or exchangeable for quotas, equity interests, or other
securities of the Company or (iii) contracts, commitments, agreements,
understandings or

 

4



--------------------------------------------------------------------------------

arrangements of any kind (including without limitation preemptive rights)
relating to the issuance, sale or transfer of any quotas, equity interests, or
other securities of the Company, any such convertible or exchangeable
securities, or any such options, warrants or other rights. The Company
Membership Agreement constitutes and will constitute a valid and binding
agreement of the parties thereto, enforceable in accordance with its terms.

(e) Capitalization of Exo. Exo has issued and outstanding an aggregate of two
(2) shares (the “Subsidiary Interests”). All issued and outstanding Subsidiary
Interests are owned by the parties and in the amounts set forth on
Schedule 4.1(e) hereto. All Subsidiary Interests are validly issued, fully paid
and nonassessable. Except as set forth on Schedule 4.1(e) hereto, there are no
(i) securities convertible into or exchangeable for any equity interest or other
securities of Exo, (ii) options, warrants or other rights to purchase or
subscribe to equity interests or other securities of Exo or securities that are
convertible into or exchangeable for equity interests or other securities of Exo
or (iii) contracts, commitments, agreements, understandings or arrangements of
any kind (including without limitation preemptive rights) relating to the
issuance, sale or transfer of any equity interests or other securities of Exo,
any such convertible or exchangeable securities, or any such options, warrants
or other rights.

(f) Subsidiaries. The Company has no subsidiary other than Exo, and Exo has no
subsidiaries.

4.2 Title to Units. At each Closing, the Buyer will receive, good and valid
title to the Purchased Units being purchased by the Buyer at such Closing, free
and clear of all Liens, other than Liens created by the Buyer.

4.3 Authority. The execution and delivery of this Agreement and the other
documents and instruments to be executed and delivered by the Company pursuant
hereto and the consummation of the transactions contemplated hereby and thereby
have been duly authorized by the Company. No other or further act or proceeding
on the part of the Company is necessary to authorize this Agreement or the other
documents and instruments to be executed and delivered by the Company pursuant
hereto or the consummation of the transactions contemplated hereby and thereby.
This Agreement constitutes, and when executed and delivered, the other documents
and instruments to be executed and delivered by the Company will constitute,
valid and binding agreements of the Company, enforceable in accordance with
their respective terms.

4.4 No Violation. Neither the execution and delivery of this Agreement or the
other documents and instruments to be executed and delivered by the Company
pursuant hereto nor the consummation by the Company of the transactions
contemplated hereby and thereby (a) will violate any applicable Law or Order of
any Governmental Entity, (b) subject to obtaining the consents, and providing
the notices, described in Schedule 4.4, will require any authorization, consent,
approval, exemption or other action by or notice to any Governmental Entity, or
(c) will violate or conflict with, or constitute a default (or an event that,
with notice or lapse of time, or both, would constitute a default) under, or
will result in the termination of, or accelerate the

 

5



--------------------------------------------------------------------------------

performance required by, or result in the creation of any Lien upon any of the
equity or ownership securities, or any of the assets, of the Company under, any
term or provision of its organizational documents (including the Company
Membership Agreement) or of any Contract or restriction of any kind or character
to which the Company is a party or by which the Company or any of its respective
assets or properties may be bound or affected.

4.5 Financial Statements. The Seller has delivered to the Buyer financial
statements of Exo (collectively, the “Financial Statements”) consisting of the
unaudited balance sheet of Exo as of December 31, 2012 (the “Recent Balance
Sheet”) and the related unaudited statements of earnings for the twelve-month
period then ended. The Financial Statements (a) are correct and complete in all
material respects; (b) are prepared in accordance with the books and records of
Exo on the accrual basis of accounting; and (c) fairly present, in all material
respects, the assets, Liabilities, financial position, results of operations and
cash flows of Exo as of the dates and for the periods indicated.

4.6 Project Model. The project model dated February 11, 2013, furnished by the
Seller and the Company to Buyer relating to the Business was made in good faith
and represents a true, correct, and complete copy of the latest economic model
for the Company and the Business.

4.7 Books and Records. All accounts, books, ledgers, and official and other
records material to the Business, the Company, and Exo have been properly and
accurately kept and completed in all material respects, and there are no
material inaccuracies or discrepancies of any kind contained or reflected
therein.

4.8 Tax Matters. All Tax Returns required to be filed by or on behalf of the
Company and Exo have been timely filed and, when filed, were true, correct and
complete, and such Tax Returns contain all disclosures required by law. Each of
the Company and Exo has duly paid and/or withheld all Taxes that it is required
to withhold and/or pay.

4.9 Absence of Undisclosed Liabilities. Except as and to the extent specifically
set forth on the face of the Recent Balance Sheet or in Schedule 4.9, the
Company and Exo do not have any Liabilities, other than commercial Liabilities
incurred since the date of the Recent Balance Sheet in the ordinary course of
business consistent with past practice, none of which has had or is reasonably
likely to have a material adverse effect on the conduct, financial condition,
assets, Liabilities, business, prospects or operations of the Company.

4.10 No Litigation. There is no Litigation pending or, to the Company’s and
Seller’s knowledge, threatened or anticipated against the Seller, the Company,
or Exo, or their respective equity holders, directors or officers (in such
capacity) or their respective business, assets or Liabilities. To the Company’s
and Seller’s knowledge, no event has occurred or action taken that is reasonably
likely to result in such Litigation. None of the Company or Exo, or their
respective businesses, assets or its Liabilities, is subject to any Order.

4.11 Compliance With Laws and Orders. Each of the Company and, to the Seller’s
knowledge, Exo has complied in all material respects with all Laws and Orders
applicable to each of them or their respective assets.

 

6



--------------------------------------------------------------------------------

4.12 Contracts. Schedule 4.12 lists (a) each of the Company’s or Exo’s material
Contracts involving consideration or other expenditure in excess of $100,000
over any 12-month period and (b) each of the Company’s or Exo’s material
contracts or business relationships with any Affiliate of the Seller.

4.13 Certain Business Practices. None of the Seller, the Company, or Exo, or any
of their respective officers, agents, representatives or employees (in their
capacity as officers, agents, representatives or employees) has: (a) used any
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity in respect of the Business, (b) directly
or indirectly, paid or delivered any fee, commission or other sum of money or
item of property, however characterized, to any finder, agent, or other party
acting on behalf of or under the auspices of a governmental official or
Governmental Entity, in the United States or any other country, which is in any
manner illegal under any Laws and Orders of the United States or any other
country having jurisdiction over the Company or the Business, or (c) made any
payment to any customer or vendor of the Company or any officer, director,
partner, employee or agent of any such customer or vendor for any unlawful
reciprocal practice, or made any other unlawful payment or given any other
unlawful consideration to any such customer or vendor or any such officer,
director, partner, employee or agent, in respect of the Business.

4.14 Matters Relating to the Concession. Exo possesses the sole and exclusive
[***] exploration and mining license and concession granted by the Mexico
Direccion General de Minas for the [***] concession area through June 27, 2062
(the “Concession”), a true, complete, and correct copy of which has been
provided to the Buyer. The Concession is valid and enforceable against the
government of Mexico and has been recorded with the Mexican Public Registry of
Mining. The Parties understand and acknowledge that the Business is in early
stages and that future progress is unpredictable and uncertain. To the knowledge
of the Seller and Company, Exo is reasonably expected to be able to acquire all
other licenses, permits, approvals, authorizations, and consents as will become
necessary for further efforts toward full-scale exploration, mining, and
commercialization of the Concession area. None of the Seller, Company, or OMEX
have any knowledge of any threatened suspension, revocation, invalidation, or
other challenge to the Concession or such other licenses, permits, approval,
authorizations, or consents.

5. REPRESENTATIONS AND WARRANTIES OF BUYER

As an inducement to the Company, the Seller, and OMEX to execute and deliver
this Agreement, Buyer makes the following representations and warranties to the
Company, the Seller, and OMEX, each of which is true and correct on the date
hereof and shall survive the consummation of the transactions contemplated
hereby.

5.1 Organization.

(a) Organization. Buyer is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

7



--------------------------------------------------------------------------------

(b) Power. Buyer has all requisite limited liability company power and authority
to execute and deliver this Agreement and the other documents and instruments to
be executed and delivered by Buyer pursuant hereto and to carry out the
transactions contemplated hereby and thereby.

5.2 Authority. The execution and delivery of this Agreement and the other
documents and instruments to be executed and delivered by Buyer pursuant hereto
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by the Buyer. No other or further corporate act or
proceeding on the part of the Buyer or its members is necessary to authorize
this Agreement or the other documents and instruments to be executed and
delivered by the Buyer pursuant hereto or the consummation of the transactions
contemplated hereby and thereby. This Agreement constitutes, and when executed
and delivered, the other documents and instruments to be executed and delivered
by the Buyer pursuant hereto will constitute, valid and binding agreements of
Buyer, as the case may be, enforceable in accordance with their respective
terms.

5.3 Private Placement. The Buyer will acquire the Purchased Units and the Units
issuable upon exercise of the Option Agreements (the “Acquired Securities”) for
the Buyer’s own account for investment and not with a view to the sale or
distribution thereof or the granting of any participation therein. The Buyer has
such knowledge and experience in finance, securities, investments and other
business matters so as to be able to protect the interests of the Buyer in
connection with its purchase of the Acquired Securities. Each of the Buyer’s
members is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act. The Buyer understands that
there are significant risks incident to an investment in the Company, and the
Buyer can afford to bear such risks, including, without limitation, the risk of
losing its entire investment in the Company. The Buyer understands that the
Acquired Securities have not been registered under the Securities Act, that the
Acquired Securities will be issued on the basis of the exemption provided by the
Securities Act and under exemptions under certain state securities laws. The
Buyer acknowledges that it is familiar with the limitations imposed by the
Securities Act and the rules and regulations thereunder on the transfer of the
Acquired Securities.

5.4 No Brokers or Finders. Neither Buyer nor any of its members, directors,
officers, employees or agents have retained, employed or used any broker or
finder in connection with the transactions provided for herein or in connection
with the negotiation thereof, nor are any of them responsible for the payment of
any broker’s or finder’s fees.

6. COVENANTS

6.1 Disclosure of Transaction. OMEX shall file on a timely basis a Current
Report on Form 8-K describing the terms of the transactions contemplated by this
Agreement in the form required by the Exchange Act. OMEX will provide the Buyer
with a copy of such Current Report on Form 8-K within twenty four (24) hours
prior to the filing of the same and will evaluate in good faith any comments
that the Buyer may have with respect thereto that are consistent with the legal
or regulatory requirements applicable thereto.

 

8



--------------------------------------------------------------------------------

6.2 Preemptive Right. In case the Company proposes at any time to issue or sell,
on or prior to December 31, 2014, any Units or any options, warrants, or other
rights to purchase Units or any securities convertible into Units (other than
securities issued in a public offering) (the “Offered Securities”) in a
transaction in which OMEX or any Affiliate thereof will acquire Offered
Securities, the Company shall, no later than ten (10) days prior to the
consummation of such transaction (a “Preemptive Rights Transaction”), give
notice in writing (the “Preemptive Rights Offer Notice”) of such Preemptive
Rights Transaction to the Buyer. The Preemptive Rights Offer Notice shall
describe the proposed Preemptive Rights Transaction, identify the proposed
purchaser, and contain an offer (the “Preemptive Rights Offer”) to sell to the
Buyer, at the same consideration to be paid by the proposed purchasers, that
number of Offered Securities required to maintain Buyer’s ownership percentage
of the fully-diluted Units in effect as of the date of the Preemptive Rights
Offer Notice (the “Maximum Offer Amount”). The Buyer may subscribe for all or a
portion of its Maximum Offer Amount on or prior to the 30th day following the
date of sale of the Offered Securities to the initial purchasers. When the
Offered Securities are accepted in the manner set forth in this Section 6.2, the
Company shall, as promptly as practicable but no later than twenty (20) days
after acceptance by the Buyer of its subscription portion of the Maximum Offer
Amount, issue certificates representing the applicable number of Offered
Securities (free of all liens and encumbrances) to the Buyer against delivery by
such holder of the consideration payable therefor.

6.3 Indemnification by the Seller. Seller shall indemnify and hold harmless
Buyer and its Affiliates, and their respective members, managers , officers,
employees, agents and other representatives (collectively, the “Buyer
Indemnified Parties”), from and against all Losses resulting to, imposed upon or
incurred by any Buyer Indemnified Party, directly or indirectly, by reason of,
arising out of or resulting from: (a) any inaccuracy or breach of any
representation or warranty of the Company or Seller contained in or made
pursuant to this Agreement; or (b) any breach of any covenant of the Company or
the Seller contained in or made pursuant to this Agreement.

6.4 Indemnification by the Buyer. Buyer shall indemnify and hold harmless Seller
and its Affiliates, and their respective members, directors, officers,
employees, agents and other representatives (collectively, the “Seller
Indemnified Parties”), from and against all Losses resulting to, imposed upon or
incurred by any Seller Indemnified Party, directly or indirectly, by reason of
or resulting from (a) any inaccuracy or breach of any representation or warranty
of the Buyer contained in or made pursuant to this Agreement; or (b) any breach
of any covenant of the Buyer contained in or made pursuant to this Agreement.

6.5 Consent to Transfers. OMEX and Seller agree that they will, and will cause
their Affiliates to, in their capacity as board members of the Company, consent
to any transfer of Purchased Units, under the Company Membership Agreement or
otherwise, that the Buyer (or any successor in interest to Purchased Units) may
propose to make, so long as such transfer is in accordance with applicable
securities laws.

6.6 Filing of Form 8832. OMEX and Seller agree that they will, or will cause the
Company and Exo to, timely file an IRS Form 8832 with the Internal Revenue
Service with respect to the Company and Exo under which the Company and Exo will
each elect to be taxed as a partnership for U.S. federal income tax purposes.
OMEX and Seller represent and warrant that both of the Company and Exo are
eligible to elect to be taxed as a partnership for U.S. federal income tax
purposes for the 2013 tax year assuming the timely filing of an IRS Form 8832.

 

9



--------------------------------------------------------------------------------

7. MISCELLANEOUS

7.1 Assignment. Except to the extent otherwise expressly set forth in this
Agreement, none of the Parties may assign, transfer or otherwise encumber this
Agreement or its rights or obligations hereunder, in whole or in part, whether
voluntarily or by operation of Law, without the prior written consent of Buyer
and the Seller, and any attempted assignment without such consent shall be void
and without legal effect.

7.2 Parties in Interest. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the Parties and their respective heirs,
personal representatives, permitted successors and permitted assigns.

7.3 Governing Law; Venue. This Agreement and the rights and obligations of the
Parties set forth herein shall be governed by, construed and interpreted in
accordance with the internal laws of the State of Florida. Each Party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of this Agreement or the transactions contemplated by this Agreement
shall be commenced exclusively in the state or federal courts sitting in Tampa,
Florida. Each Party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in Tampa, Florida for the adjudication of
any dispute hereunder or in connection herewith and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is improper or is an inconvenient venue for such
proceeding. In any action brought under this Agreement, the prevailing Party
shall be entitled to recover its actual costs and attorneys’ fees and all other
litigation costs, including expert witness fees, and all actual attorneys’ fees
and costs incurred in connection with the enforcement of a judgment or order
arising from any action or proceeding.

7.4 Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

7.5 Amendment; Waiver. This Agreement may be amended or modified only with the
written consent of the Party against whom enforcement of the waiver or amendment
is sought. No waiver of any term or provision hereof shall be effective unless
in writing signed by the Party waiving such term or provision. No failure to
exercise or delay in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or remedy hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The rights provided
hereunder are cumulative and not exclusive of any rights, powers or remedies
provided by Law.

 

10



--------------------------------------------------------------------------------

7.6 Notice. All notices, requests, demands and other communications under this
Agreement shall be given in writing and shall be personally delivered; sent by
registered or certified U.S. mail, return receipt requested and postage prepaid;
or sent by private overnight mail courier service, as follows:

 

  (i) If to Buyer, to:

300 Mercer Street, #34M

New York, New York 10003

Attention: Joshua C. Adam

(with a copy, which shall not constitute notice, to)

Foley & Lardner LLP

100 N. Tampa St., Suite 2700

Tampa, FL 33602

Attn: Curt P. Creely

 

  (ii) If to the Seller, the Company, or OMEX, to:

c/o Odyssey Marine Exploration, Inc.

5215 West Laurel Street

Suite 210

Tampa, Florida 33607

Attention: General Counsel

(with a copy, which shall not constitute notice, to)

Akerman Senterfitt

401 East Jackson Street

Suite 1700

Tampa, Florida 33602

Attention: David M. Doney

or to such other person or address as any Party shall have specified by notice
in writing to the other Parties. If personally delivered, such communication
shall be deemed delivered upon actual receipt; if sent by U.S. mail, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal; and if
sent by overnight courier, such communication shall be deemed delivered upon
receipt.

7.7 Entire Agreement. This Agreement (including the Disclosure Schedules
attached hereto) supersedes all prior agreements and constitutes (together with
the other

 

11



--------------------------------------------------------------------------------

documents and instruments to be executed and delivered pursuant hereto) a
complete and exclusive statement of the terms of the agreement, among the
Parties with respect to its subject matter. There have been and are no
representations, warranties or covenants among the Parties other than those set
forth or provided for in this Agreement.

7.8 Counterparts. This Agreement may be executed by signatures exchanged via
facsimile or other electronic means and in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

7.9 Interpretation. Notwithstanding the fact that this Agreement has been
drafted or prepared by one of the Parties, each of the Parties confirms that
both it and its counsel have reviewed, negotiated and adopted this Agreement as
the joint agreement and understanding of the Parties. The language used in this
Agreement shall be deemed to be the language chosen by the Parties to express
their mutual intent, and no rule of strict construction shall be applied against
any Party. The headings contained in this Agreement, in any Exhibit or Schedule
hereto and in the table of contents to this Agreement, are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Except when the context otherwise requires, references to
Sections, Exhibits or Schedules contained herein refer to Sections, Exhibits or
Schedules of this Agreement. All Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Schedule or
Exhibit, but not otherwise defined therein, shall have the meaning as defined in
this Agreement. The definitions in Section 7.10 shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The words “herein”, “hereof” and
“hereunder” and words of similar import refer to this Agreement (including the
Exhibits and Schedules to this Agreement) in its entirety and not to any part
hereof unless the context shall otherwise require. Unless the context shall
otherwise require, any references to any agreement or other instrument or
statute or regulation are to it as amended and supplemented from time to time
(and, in the case of a statute or regulation, to any successor provisions). Any
reference in this Agreement to a “day” or a number of “days” (without explicit
reference to Business Days) shall be interpreted as a reference to a calendar
day or number of calendar days.

7.10 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) “8-K Filing” has the meaning set forth in Section 6.1.

(b) “Acquired Securities” has the meaning set forth in Section 5.3.

(c) “Affiliate” means, with respect to any person or entity, any other person or
entity that, directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such person or
entity, and the term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of more than
fifty percent (50%) of the outstanding voting power of such person or entity or
the power to direct or cause the direction of the management and policies of
such person or entity, whether through ownership of voting securities, by
contract or otherwise.

 

12



--------------------------------------------------------------------------------

(d) “Business” has the meaning set forth in the recitals to this Agreement.

(e) “Business Day” means any day except a Saturday, Sunday or other date on
which banking institutions located in the State of Florida are authorized by Law
or Order to close.

(f) “Buyer” has the meaning set forth in the preamble of this Agreement.

(g) “Buyer Indemnified Parties” has the meaning set forth in Section 6.3.

(h) “Closing” has the meaning set forth in Section 1.2.

(i) “Closing Date” has the meaning set forth in Section 1.2.

(j) “Company” has the meaning set forth in the preamble of this Agreement.

(k) “Company Membership Agreement” has the meaning set forth in
Section 1.5(a)(iii).

(l) “Concession” has the meaning set forth in Section 4.14.

(m) “Contracts” means all oral and written contracts, purchase orders, sales
orders, licenses, leases and other agreements, commitments, arrangements and
understandings.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o) “Exo” has the meaning set forth in the recitals to this Agreement.

(p) “Financial Statements” has the meaning set forth in Section 4.5.

(q) “GAAP” has the meaning set forth in Section 4.5.

(r) “Governmental Entity” means any court, arbitrator, department, commission,
board, bureau, agency, authority, instrumentality or other body, whether
federal, state, local, foreign or other.

(s) “Initial Closing” has the meaning set forth in Section 1.2.

(t) “knowledge” means actual knowledge assuming the person conducted a
reasonable investigation.

 

13



--------------------------------------------------------------------------------

(u) “Laws” means any federal, state, local, foreign or other statute, law,
ordinance, Order, rule or regulation.

(v) “Liability” or “Liabilities” means any direct or indirect indebtedness,
guaranty, endorsement, claim, loss, damage, deficiency, cost, expense (including
capital improvements), fine, penalty, obligation or responsibility, fixed or
unfixed, known or unknown, asserted or unasserted, liquidated or unliquidated,
secured or unsecured.

(w) “Liens” means any mortgages, liens (statutory or otherwise), security
interests, claims, pledges, licenses, equities, options, conditional sales
contracts, assessments, levies, easements, covenants, conditions, reservations,
encroachments, hypothecations, equities, restrictions, rights-of-way,
exceptions, limitations, charges, possibilities of reversion, rights of refusal
or encumbrances of any nature whatsoever, including voting trusts or agreements,
proxies and marital or community property interests.

(x) “Litigation” means any complaint, action, suit, proceeding, arbitration or
other alternate dispute resolution procedure, demand, claim, investigation or
inquiry, whether civil, criminal or administrative, or by any Governmental
Entity.

(y) “Losses” means and includes (i) all Liabilities; (ii) all losses, damages,
judgments, awards, penalties and settlements; (iii) all demands, claims, suits,
actions, causes of action, proceedings and assessments, whether or not
ultimately determined to be valid; and (iv) all costs and expenses (including
prejudgment interest in any litigated or arbitrated matter and other interest),
court costs and fees and expenses of attorneys, consultants and expert
witnesses) of investigating, defending or asserting any of the foregoing or of
enforcing this Agreement.

(z) “Maximum Offer Amount” has the meaning set forth in Section 6.2.

(aa) “Offered Securities” has the meaning set forth in Section 6.2.

(bb) “OMEX” has the meaning set forth in the preamble of this Agreement.

(cc) “Option Agreement” has the meaning set forth in Section 1.4.

(dd) “Orders” means any order, writ, injunction, judgment, plan or decree of any
Governmental Entity.

(ee) “Party” or “Parties” has the meaning set forth in the introductory
paragraph to this Agreement.

(ff) “Preemptive Rights Offer” has the meaning set forth in Section 6.2.

 

14



--------------------------------------------------------------------------------

(gg) “Preemptive Rights Offer Notice” has the meaning set forth in Section 6.2.

(hh) “Preemptive Rights Transaction” has the meaning set forth in Section 6.2.

(ii) “Purchase Price” has the meaning set forth in Section 2.1.

(jj) “Purchased Units” has the meaning set forth in Section 1.1.

(kk) “Recent Balance Sheet” has the meaning set forth in Section 4.5.

(ll) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(mm) “Seller” has the meaning set forth in the preamble of this Agreement.

(nn) “Seller Indemnified Party” has the meaning set forth in Section 6.4.

(oo) “Subsequent Closing” has the meaning set forth in Section 1.3.

(pp) “Subsidiary Interests” has the meaning set forth in Section 4.1(e).

(qq) “Taxes” means any supranational, federal, state, county, local,
territorial, provincial or foreign income, net income, gross receipts, single
business, unincorporated business, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Section 59A of the Internal Revenue Code of 1986, as
amended), customs duties, capital stock, franchise, profits, gains, withholding,
social security (or similar), payroll, unemployment, disability, workers
compensation, real property, personal property, ad valorem, replacement, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty
or addition, whether or not disputed and whether imposed by Law, Order, Contract
or otherwise.

(rr) “Tax Return” means any return, declaration, report, estimate, claim for
refund, or information return or statement relating to, or required to be filed
in connection with, any Taxes, including any schedule, form, attachment or
amendment.

(ss) “Units” means the units into which equity interests in the Company are
denominated and which are referred to as “quotas” under the laws of Panama.

[signatures follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute and deliver this Unit Purchase Agreement as of the day and year first
written above.

 

BUYER: MAKO RESOURCES, LLC By: Hornet Management, LLC, its manager   By:  

/s/ Joshua C. Adam

    Joshua C. Adam, its manager SELLER: ODYSSEY MARINE ENTERPRISES, LTD. By:  

/s/ Mark D. Gordon

Name:  

Mark D Gordon

Title:  

Vice President

COMPANY: OCEANICA RESOURCES, S. DE. R.L. By:  

/s/ Gregory P. Stemm

Name:  

Gregory P. Stemm

Title:  

Administrator

 

16



--------------------------------------------------------------------------------

OMEX: ODYSSEY MARINE EXPLORATION, INC. By:  

/s/ Gregory P. Stemm

Name:  

Gregory P. Stemm

Title:  

CEO

 

17



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPTION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPANY MEMBERSHIP AGREEMENT